Title: To John Adams from John Thornton Kirkland, 20 August 1819
From: Kirkland, John Thornton
To: Adams, John


				
					Dear Sir,
					Harvard University 20. Augt—1819
				
				It is my official duty to mention that the public trial in speaking for the Boylston prizes for elocution, of which, by the institution you are one of the judges will take place -in the meeting House on thursday next beginning at half past nine of AM. At the same time, I know it wilt not be convenient for you to be present & I do not wish you to have the trouble of replying to this notice; tho’ always gratified & honored with everything under your hand.—I hope the Secretary of State will be with you by that time, & in that case will thank you to communicate to him the notice of the occasion—to which I shall give him a particular invitationI informed Mr Shaw of our receiving the book by Senator Tracy presented through you by Mr. Jefferson & desired him to express our thanks for your kind attention to the commissionWith all veneration & regard / I am, Dear Sir, / Your ob. servt
				
					John T. Kirkland
				
				
			